UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (100.3%) (a) Shares Value Aerospace and defense (1.0%) Astronics Corp. (NON) (S) 5,369 $395,695 Engility Holdings, Inc. 19,300 579,772 Sparton Corp. (NON) 11,054 270,823 Triumph Group, Inc. 7,400 441,928 Airlines (1.7%) Hawaiian Holdings, Inc. (NON) (S) 38,911 857,015 JetBlue Airways Corp. (NON) (S) 65,800 1,266,650 Spirit Airlines, Inc. (NON) 9,077 702,197 Auto components (2.9%) American Axle & Manufacturing Holdings, Inc. (NON) 18,700 483,021 Cooper Tire & Rubber Co. 30,700 1,315,188 Cooper-Standard Holding, Inc. (NON) 8,500 503,200 Dana Holding Corp. 21,400 452,824 Tenneco, Inc. (NON) 11,060 635,065 Tower International, Inc. (NON) 24,600 654,360 Visteon Corp. (NON) 7,700 742,280 Banks (1.3%) Customers Bancorp, Inc. (S) 23,900 582,204 FCB Financial Holdings, Inc. Class A (NON) 19,600 536,452 First NBC Bank Holding Co. (NON) 13,200 435,336 PacWest Bancorp 12,596 590,626 Biotechnology (10.6%) ACADIA Pharmaceuticals, Inc. (NON) (S) 21,300 694,167 Alkermes PLC (NON) 8,224 501,417 AMAG Pharmaceuticals, Inc. (NON) (S) 35,125 1,919,933 Applied Genetic Technologies Corp. (NON) 18,700 373,813 ARIAD Pharmaceuticals, Inc. (NON) (S) 122,400 1,008,576 Biospecifics Technologies Corp. (NON) 11,176 437,540 Conatus Pharmaceuticals, Inc. (NON) (S) 8,704 61,972 Dyax Corp. (NON) 40,000 670,200 Dynavax Technologies Corp. (NON) (S) 34,760 779,667 Emergent BioSolutions, Inc. (NON) 16,100 463,036 Enanta Pharmaceuticals, Inc. (NON) (S) 8,200 251,084 Hyperion Therapeutics, Inc. (NON) 11,500 527,850 Inovio Pharmaceuticals, Inc. (NON) 14,700 119,952 Insys Therapeutics, Inc. (NON) 13,545 787,371 Isis Pharmaceuticals, Inc. (NON) (S) 16,781 1,068,446 Ligand Pharmaceuticals, Inc. (NON) 4,600 354,706 Merrimack Pharmaceuticals, Inc. (NON) (S) 59,900 711,612 MiMedx Group, Inc. (NON) (S) 53,100 552,240 OncoMed Pharmaceuticals, Inc. (NON) (S) 11,700 301,626 Prothena Corp. PLC (Ireland) (NON) (S) 25,700 980,198 PTC Therapeutics, Inc. (NON) (S) 7,200 438,120 Puma Biotechnology, Inc. (NON) 2,500 590,275 Receptos, Inc. (NON) 7,604 1,253,824 Repligen Corp. (NON) 28,774 873,579 Retrophin, Inc. (NON) 14,876 356,429 TESARO, Inc. (NON) 11,500 660,100 Threshold Pharmaceuticals, Inc. (NON) 67,900 275,674 Trevena, Inc. (NON) 33,100 215,812 Building products (1.4%) CaesarStone Sdot-Yam, Ltd. (Israel) (S) 4,844 294,079 Continental Building Products, Inc. (NON) 34,400 777,096 PGT, Inc. (NON) 59,200 661,560 Trex Co., Inc. (NON) (S) 10,870 592,741 Capital markets (0.4%) KCG Holdings, Inc. Class A (NON) 50,600 620,356 Chemicals (2.1%) Innophos Holdings, Inc. 9,061 510,678 Innospec, Inc. 20,633 957,165 LSB Industries, Inc. (NON) (S) 23,730 980,761 PolyOne Corp. 16,900 631,215 Zep, Inc. 23,040 392,371 Commercial services and supplies (1.0%) G&K Services, Inc. Class A 8,000 580,240 KAR Auction Services, Inc. 12,725 482,659 MSA Safety, Inc. 10,342 515,859 Performant Financial Corp. (NON) 17,483 59,442 Communications equipment (1.8%) ARRIS Group, Inc. (NON) 7,722 223,127 CalAmp Corp. (NON) (S) 44,970 728,064 EchoStar Corp. Class A (NON) 17,804 920,823 Plantronics, Inc. 6,041 319,871 ShoreTel, Inc. (NON) 63,400 432,388 Ubiquiti Networks, Inc. (S) 7,486 221,211 Consumer finance (1.1%) Credit Acceptance Corp. (NON) (S) 3,704 722,280 Encore Capital Group, Inc. (NON) 15,973 664,317 PRA Group, Inc. (NON) 7,482 406,422 Distributors (0.6%) Core-Mark Holding Co., Inc. 15,492 996,445 Diversified consumer services (0.7%) Bright Horizons Family Solutions, Inc. (NON) 9,865 505,779 Grand Canyon Education, Inc. (NON) 14,285 618,541 Diversified financial services (0.2%) Gain Capital Holdings, Inc. 35,900 350,743 Diversified telecommunication services (0.8%) IDT Corp. Class B 25,600 454,400 Inteliquent, Inc. 36,557 575,407 magicJack VocalTec, Ltd. (Israel) (NON) (S) 47,900 327,636 Electrical equipment (1.4%) AZZ, Inc. 11,886 553,769 EnerSys 15,666 1,006,384 Generac Holdings, Inc. (NON) (S) 16,184 787,999 Electronic equipment, instruments, and components (1.0%) MTS Systems Corp. 6,691 506,174 Plexus Corp. (NON) 15,100 615,627 SYNNEX Corp. (S) 6,900 533,025 Energy equipment and services (0.4%) Matrix Service Co. (NON) 14,413 253,092 U.S. Silica Holdings, Inc. (S) 11,900 423,759 Food and staples retail (0.2%) Andersons, Inc. (The) 8,900 368,193 Food products (1.2%) Cal-Maine Foods, Inc. (S) 12,400 484,344 Farmer Bros Co. (NON) (S) 13,100 324,225 John B. Sanfilippo & Son, Inc. 3,766 162,315 Pinnacle Foods, Inc. 13,600 555,016 Sanderson Farms, Inc. (S) 5,100 406,215 Health-care equipment and supplies (7.1%) Accuray, Inc. (NON) (S) 58,060 539,958 Alere, Inc. (NON) 25,585 1,251,107 AtriCure, Inc. (NON) 16,714 342,470 Conmed Corp. 10,443 527,267 DexCom, Inc. (NON) 11,879 740,537 GenMark Diagnostics, Inc. (NON) 56,303 730,813 Globus Medical, Inc. Class A (NON) 25,704 648,769 Greatbatch, Inc. (NON) 16,027 927,162 Hill-Rom Holdings, Inc. 14,540 712,460 ICU Medical, Inc. (NON) 11,695 1,089,272 Insulet Corp. (NON) 18,637 621,544 OraSure Technologies, Inc. (NON) 48,700 318,498 Sientra, Inc. (NON) 6,153 118,076 Spectranetics Corp. (The) (NON) (S) 25,700 893,332 STAAR Surgical Co. (NON) 56,700 421,281 Steris Corp. 7,207 506,436 Trinity Biotech PLC ADR (Ireland) 15,935 306,749 West Pharmaceutical Services, Inc. 14,000 842,940 Health-care providers and services (4.3%) AmSurg Corp. (NON) 11,102 682,995 Centene Corp. (NON) 11,810 834,849 Chemed Corp. 10,956 1,308,146 HealthEquity, Inc. (NON) 29,600 739,704 HealthSouth Corp. 14,910 661,408 Landauer, Inc. 13,600 477,904 Providence Service Corp. (The) (NON) 9,968 529,500 RadNet, Inc. (NON) 74,500 625,800 Select Medical Holdings Corp. 43,700 648,071 Surgical Care Affiliates, Inc. (NON) 14,400 494,352 Health-care technology (0.5%) Computer Programs & Systems, Inc. (S) 4,983 270,378 Veeva Systems, Inc. Class A (NON) (S) 19,200 490,176 Hotels, restaurants, and leisure (2.8%) Bloomin' Brands, Inc. 15,300 372,249 Jack in the Box, Inc. 4,100 393,272 Krispy Kreme Doughnuts, Inc. (NON) 22,800 455,772 Marcus Corp. 26,829 571,189 Papa John's International, Inc. 15,992 988,466 Popeyes Louisiana Kitchen, Inc. (NON) 10,072 602,507 SeaWorld Entertainment, Inc. 29,600 570,688 Sonic Corp. (S) 19,100 605,470 Insurance (2.8%) Amtrust Financial Services, Inc. 13,600 774,996 Employers Holdings, Inc. 28,100 758,419 Federated National Holding Co. 28,600 875,160 HCI Group, Inc. 14,300 655,941 Heritage Insurance Holdings, Inc. (NON) 31,800 699,918 United Insurance Holdings Corp. 34,800 783,000 Internet and catalog retail (0.4%) Ctrip.com International, Ltd. ADR (China) (NON) 6,185 362,565 Shutterfly, Inc. (NON) 5,529 250,132 Internet software and services (2.5%) AOL, Inc. (NON) 16,300 645,643 Constant Contact, Inc. (NON) 14,800 565,508 Cornerstone OnDemand, Inc. (NON) 14,800 427,572 GrubHub, Inc. (NON) 12,700 576,453 IntraLinks Holdings, Inc. (NON) 45,825 473,831 LivePerson, Inc. (NON) 20,738 212,253 Monster Worldwide, Inc. (NON) 111,300 705,642 NIC, Inc. 21,741 384,163 IT Services (1.8%) CACI International, Inc. Class A (NON) 11,000 989,120 MAXIMUS, Inc. 10,035 669,937 NeuStar, Inc. Class A (NON) (S) 14,600 359,452 VeriFone Systems, Inc. (NON) 23,600 823,404 Leisure products (0.2%) Brunswick Corp. 5,700 293,265 Life sciences tools and services (0.6%) Cambrex Corp. (NON) 22,700 899,601 Machinery (3.6%) Altra Industrial Motion Corp. 22,221 614,188 Greenbrier Cos., Inc. (The) (S) 15,029 871,682 Kadant, Inc. 11,879 624,954 L.B. Foster Co. Class A 9,962 472,996 Meritor, Inc. (NON) 40,500 510,705 Middleby Corp. (The) (NON) 4,700 482,455 Standex International Corp. 12,596 1,034,509 Trinity Industries, Inc. 14,500 514,895 Wabash National Corp. (NON) (S) 55,200 778,320 Marine (0.3%) Matson, Inc. 10,853 457,562 Media (2.4%) Carmike Cinemas, Inc. (NON) 25,231 847,762 Entravision Communications Corp. Class A 96,191 608,889 Eros International PLC (NON) (S) 11,026 192,624 Lions Gate Entertainment Corp. 30,400 1,031,168 Live Nation Entertainment, Inc. (NON) 19,400 489,462 National CineMedia, Inc. 49,900 753,490 Metals and mining (0.8%) Constellium NV Class A (Netherlands) (NON) 33,300 676,656 Kaiser Aluminum Corp. 8,400 645,876 Multiline retail (0.9%) Big Lots, Inc. 13,400 643,602 Dillards, Inc. Class A 6,500 887,315 Oil, gas, and consumable fuels (3.3%) Callon Petroleum Co. (NON) 91,460 683,206 Delek US Holdings, Inc. 16,000 636,000 EP Energy Corp. Class A (NON) (S) 31,700 332,216 Green Plains, Inc. 17,700 504,776 Gulfport Energy Corp. (NON) 4,710 216,236 Northern Oil and Gas, Inc. (NON) 100,100 771,771 REX American Resources Corp. (NON) (S) 8,200 498,642 Rosetta Resources, Inc. (NON) 9,434 160,567 SM Energy Co. 7,800 403,104 Triangle Petroleum Corp. (NON) (S) 110,500 555,815 Vaalco Energy, Inc. (NON) 40,242 98,593 W&T Offshore, Inc. (S) 25,286 129,211 Whiting Petroleum Corp. (NON) 12,690 392,121 Paper and forest products (1.2%) Boise Cascade Co. (NON) 17,500 655,550 Domtar Corp. (Canada) 9,500 439,090 KapStone Paper and Packaging Corp. 24,600 807,864 Personal products (1.1%) Coty, Inc. Class A (NON) (S) 35,000 849,450 Nu Skin Enterprises, Inc. Class A 11,100 668,331 Nutraceutical International Corp. (NON) 17,500 344,750 Pharmaceuticals (6.1%) Akorn, Inc. (NON) 7,500 356,325 BioDelivery Sciences International, Inc. (NON) 46,600 489,300 Cardiome Pharma Corp. (Canada) (NON) 117,700 1,089,902 Horizon Pharma PLC (NON) (S) 28,300 734,951 Impax Laboratories, Inc. (NON) 16,100 754,607 Jazz Pharmaceuticals PLC (NON) (S) 18,466 3,190,740 Nektar Therapeutics (NON) (S) 42,600 468,600 Pacira Pharmaceuticals, Inc. (NON) 5,800 515,330 POZEN, Inc. (NON) 43,000 331,960 Prestige Brands Holdings, Inc. (NON) 24,240 1,039,654 Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 41,400 644,184 XenoPort, Inc. (NON) 55,700 396,584 Professional services (2.4%) Corporate Executive Board Co. (The) 7,373 588,808 Kforce, Inc. 24,780 552,842 Korn/Ferry International (NON) 13,800 453,606 On Assignment, Inc. (NON) 40,645 1,559,549 TrueBlue, Inc. (NON) 33,177 807,860 Real estate investment trusts (REITs) (1.8%) Education Realty Trust, Inc. 22,185 784,905 Hersha Hospitality Trust 84,800 548,656 New Residential Investment Corp. 48,550 729,707 Post Properties, Inc. 9,800 557,914 Sovran Self Storage, Inc. 3,456 324,657 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A 18,000 597,780 Road and rail (2.0%) ArcBest Corp. 15,200 575,928 Quality Distribution, Inc. (NON) 62,364 644,220 Saia, Inc. (NON) 13,400 593,620 Swift Transportation Co. (NON) 52,853 1,375,235 Semiconductors and semiconductor equipment (5.9%) Advanced Energy Industries, Inc. (NON) 25,400 651,764 Cavium, Inc. (NON) (S) 4,622 327,330 Ceva, Inc. (NON) 32,235 687,250 Cypress Semiconductor Corp. (NON) 80,616 1,137,488 DSP Group, Inc. (NON) 39,302 470,838 Fairchild Semiconductor International, Inc. (NON) 27,136 493,332 Mellanox Technologies, Ltd. (Israel) (NON) 10,649 482,826 Microsemi Corp. (NON) 17,201 608,915 Monolithic Power Systems, Inc. 9,200 484,380 Power Integrations, Inc. 11,200 583,296 Qorvo, Inc. (NON) 21,192 1,689,002 Semtech Corp. (NON) 9,011 240,098 Synaptics, Inc. (NON) (S) 13,437 1,092,495 Xcerra Corp. (NON) 75,000 666,750 Software (7.2%) Aspen Technology, Inc. (NON) 15,606 600,675 AVG Technologies NV (Netherlands) (NON) 12,391 268,265 Glu Mobile, Inc. (NON) 118,476 593,565 Manhattan Associates, Inc. (NON) 16,152 817,453 Mentor Graphics Corp. 54,467 1,308,842 MobileIron, Inc. (NON) 47,100 436,146 Netscout Systems, Inc. (NON) (S) 11,916 522,517 Proofpoint, Inc. (NON) 11,400 675,108 PROS Holdings, Inc. (NON) 16,900 417,599 QAD, Inc. Class A 30,000 726,000 SolarWinds, Inc. (NON) 17,000 871,080 SS&C Technologies Holdings, Inc. 15,117 941,789 Synchronoss Technologies, Inc. (NON) (S) 13,900 659,694 TiVo, Inc. (NON) 26,668 282,947 Tyler Technologies, Inc. (NON) 8,096 975,811 Ultimate Software Group, Inc. (NON) 4,121 700,385 Verint Systems, Inc. (NON) 14,950 925,854 Specialty retail (2.1%) ANN, Inc. (NON) 15,973 655,372 Brown Shoe Co., Inc. 22,508 738,262 Children's Place, Inc. (The) 8,400 539,196 Five Below, Inc. (NON) (S) 13,200 469,524 Men's Wearhouse, Inc. (The) 12,400 647,280 Select Comfort Corp. (NON) 12,446 429,014 Technology hardware, storage, and peripherals (1.2%) Cray, Inc. (NON) 18,200 511,056 Nimble Storage, Inc. (NON) (S) 17,100 381,501 QLogic Corp. (NON) 72,300 1,065,702 Textiles, apparel, and luxury goods (1.4%) Iconix Brand Group, Inc. (NON) (S) 18,400 619,528 Oxford Industries, Inc. 8,300 626,235 Sequential Brands Group, Inc. (NON) 26,926 288,108 Skechers U.S.A., Inc. Class A (NON) 4,600 330,786 Steven Madden, Ltd. (NON) 13,190 501,220 Thrifts and mortgage finance (1.1%) BofI Holding, Inc. (NON) (S) 7,972 741,715 Essent Group, Ltd. (Bermuda) (NON) 17,500 418,425 Heritage Financial Group, Inc. 25,908 705,474 Trading companies and distributors (0.3%) Beacon Roofing Supply, Inc. (NON) 16,000 500,800 Total common stocks (cost $123,521,396) SHORT-TERM INVESTMENTS (17.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 27,519,050 $27,519,050 Putnam Short Term Investment Fund 0.09% (AFF) 899,662 899,662 Total short-term investments (cost $28,418,712) TOTAL INVESTMENTS Total investments (cost $151,940,108) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2014 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $163,288,255. (b) The aggregate identified cost on a tax basis is $151,937,301, resulting in gross unrealized appreciation and depreciation of $44,636,291 and $4,427,151, respectively, or net unrealized appreciation of $40,209,140. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $— $31,056,856 $30,157,194 $592 $899,662 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $27,519,050, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $26,596,572. Certain of these securities were sold prior to the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $23,671,115 $— $— Consumer staples 4,162,839 — — Energy 6,059,109 — — Financials 14,865,403 — — Health care 47,442,911 — — Industrials 24,840,642 — — Information technology 34,631,041 — — Materials 6,697,226 — — Telecommunication services 1,357,443 — — Total common stocks — — Short-term investments 899,662 27,519,050 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
